   Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 1 of 17
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 4/30/2020


 XIFEI XU,

                              Plaintiff,

                         v.

 CITY OF NEW YORK; NEW YORK CITY
 POLICE DEPARTMENT; POLICE                                        No. 18-CV-1222 (RA)
 OFFICER JOSEPH BOZZO, in his official
 and individual capacity as a New York City                        OPINION & ORDER
 Police Officer; POLICE SERGEAT
 NICHOLAS GULOTTA, in his official and
 individual capacity as a New York City Police
 Officer; JOHN DOE 1, in his official and
 individual capacity as a New York City Police
 Officer,

                              Defendants.

        On February 12, 2018, Plaintiff Xifei Xu filed this action against Defendants City

of New York, New York City Police Department, Officer Joseph Bozzo, Sergeant

Nicholas Gulotta, and John Doe 1, alleging, among other things, false arrest under 42

U.S.C § 1983 and malicious prosecution under state law. Now before the Court is

Defendants’ motion for summary judgment pursuant to Federal Rule of Civil Procedure

56. For the following reasons, the motion is granted.

                                      BACKGROUND 1

        On the afternoon of March 8, 2017, Plaintiff was driving alone through




        1
          The following facts are drawn from Defendants’ Rule 56.1 Statement (“Defs.’ 56.1
Stmt.”), Plaintiff’s Rule 56.1 Statement (“Pl.’s 56.1 Stmt.”), and supporting documentation. The
facts are undisputed unless otherwise noted. Where disputed, they are construed in the light most
favorable to Plaintiff. See Fed. Ins. Co. v. Am. Home Assurance Co., 639 F.3d 557, 566 (2d Cir.
2011).
   Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 2 of 17



Manhattan. After Plaintiff pulled over into a parking lot “to check his GPS” near 177

Mott Street, Pl.’s 56.1 Stmt. ¶ 3; see also Dkt. 63, Ex. I (Pl.’s NYPD Arrest Report),

Officer Bozzo, along with his partner and non-party Officer Valitutto, “observ[ed] that

the car [P]laintiff was driving had an illegible, ripped temporary Ohio license plate.” 2

Pl.’s 56.1 Stmt. ¶ 7. Officer Bozzo thus approached Plaintiff’s car and asked him for his

driver’s license and registration. 3

        Plaintiff gave Officer Bozzo his Pennsylvania learner’s permit, which “bore text

that had been whited out and then stamped over with ink,” as well as his Chinese driver’s

license. 4 Id. ¶¶ 10-11. Officer Bozzo then asked Plaintiff about his Pennsylvania

learner’s permit, specifically why there was an alteration – that is, use of whiteout and

ink – on it. See Dkt. 63, Ex. G (Transcript of Valitutto’s Dep.) at Tr. 20:14-16 (“We

recognize[d] that information was changed on the document and whited out. So we

asked him how the document got to be like that.”). Plaintiff responded that “an employee

at the Pennsylvania Department of Transportation (‘DOT’) had given it to him in that

condition.” Pl.’s 56.1 Stmt. ¶ 13; see Dkt. 63, Ex. B at Tr. 24:20-21 (“I told him that,




        2
           Plaintiff disputes that the license plate was illegible, see Pl.’s 56.1 Stmt. ¶ 7, but does
not dispute that “the Ohio license plate was torn and was missing the month that the plate was to
expire,” id. ¶ 8. Defendants submitted a picture of the license plate as it appeared on March 8,
2017, which confirms that it was ripped over its expiration date. See Dkt. 63, Ex. E (Pl.’s License
Plate); see also Dkt. 63, Ex. D (Transcript of Bozzo’s Dep.) at Tr. 20:7-9 (stating that the month
of the license plate’s expiration date was not legible).
        3
          Plaintiff disputes this fact solely on the basis that “Officer Bozzo asked [Plaintiff] for
his ‘ID.’” Pl.’s 56.1 Stmt. ¶ 9.
        4
           Plaintiff asserts that his Chinese driver’s license is “a full license and it’s effective and
it’s a formal license.” Dkt. 63, Ex. B (Transcript of Pl.’s Dep.) at Tr. 20:9-10. According to
Plaintiff, upon providing his Chinese driver’s license, “Officer Bozzo told Plaintiff that it was
fake and demanded to see further identification.” Pl.’s 56.1 Stmt. ¶ 31.



                                                        2
   Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 3 of 17



exactly those change[s] w[ere] done by the DMV.”). 5

        Officer Valitutto then called the Pennsylvania DMV to ask about the appearance

of Plaintiff’s learner’s permit. He spoke to a representative of the Pennsylvania DMV

and asked, without offering specifics about Plaintiff’s situation, “if she would ever issue a

document that’s been whited out.” Dkt. 63, Ex. G at Tr. 33:9-10. The Pennsylvania

DMV representative “stated no” and that “[t]hey would just reprint the document.” 6 Id.

at Tr. 33:12-13. With this information in hand, Officers Bozzo and Valitutto contacted

Defendant Sergeant Gulotta, who arrived on the scene in approximately five minutes.

After they presented the facts to Sergeant Gulotta, he “verified [P]laintiff’s arrest.” Pl.’s

56.1 Stmt. ¶ 24; see also Dkt. 63, Ex. D at Tr. 37:2-16.

        Plaintiff was subsequently arrested for possession of a forged instrument in the

third degree under New York Penal Law § 170.20. See Dkt. 63, Ex. I. At the precinct,

Plaintiff was issued a desk appearance ticket. See Dkt. 63, Ex. J (Pl.’s Desk Appearance

Ticket). On March 22, 2017, Officer Bozzo drafted the criminal court complaint,

charging Plaintiff with possession of a forged instrument in the third degree based on the

Pennsylvania learner’s permit. See Dkt. 63, Ex. K (Pl.’s Criminal Court Complaint)



        5
         The parties and the record refer to the “Pennsylvania Department of Transportation” and
“Pennsylvania DMV” interchangeably. For purposes of this opinion, the Court refers to it only as
the “Pennsylvania DMV.”
        6
           Plaintiff repeatedly “denies that Officer Valitutto spoke to someone at the Pennsylvania
Department of Transportation (the ‘DOT’) about the condition of the permit.” See, e.g., Pl.’s 56.1
Stmt. ¶ 14. But Plaintiff does not cite to anything in the record to support this assertion. Instead,
he claims that “Officer Valitutto is a biased witness, and the only evidence about the substance of
his call with the DOT is [Officer Valitutto’s] testimony.” Id. ¶¶ 14, 18, 19. Plaintiff fails,
however, to point to anything in the record contradicting the fact that Officer Valitutto made this
call. In addition, Defendants submitted Officer Valitutto’s phone records from March 8, 2017
showing that he called a number associated with the Pennsylvania DMV around the time of
Plaintiff’s arrest. See Dkt. 63, Ex. H (Valitutto’s Phone Records); Dkt. 72, Ex. 1 (Google Search
for Pennsylvania DMV’s Phone Number).


                                                     3
      Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 4 of 17



(“Upon speaking to the defendant regarding the ripped Ohio temporary dealer plate, he

gave me a forged Pennsylvania learner’s permit.”). In sharing this information with the

New York County District Attorney’s Office (the “DA’s Office”), Officer Bozzo noted

Plaintiff’s statement that the Pennsylvania DMV had given him the learner’s permit in

that condition. See Pl.’s 56.1 Stmt. ¶ 29; Dkt. 63, Ex. L (DA’s Office Datasheet). In

May, as required by the desk appearance ticket, Plaintiff appeared in court. See Dkt. 63,

Ex. B at Tr. 35:15-16. This was his sole appearance in court in connection with this

incident.

         On June 9, 2017, the DA’s Office moved to dismiss the charges against Plaintiff.

See Dkt. 63, Ex. M (Pl.’s Certificate of Disposition). This decision was made in light of a

letter obtained from the Pennsylvania DMV’s office by Plaintiff’s counsel. See Dkt. 63,

Ex. N (June 5, 2017 DMV Letter). The letter “confirm[ed] that alterations on [Plaintiff’s]

learner’s permit were made by PennDOT staff and not your client, Xifei Xu.” Id. It

explained that during Plaintiff’s February 23, 2017 appointment at the DMV to take his

driver’s test, the following occurred:

         After the examiner stamped the date on Mr. Xu’s permit, he discovered that he
         did not advance the date from February 22, 2017 to February 23, 2017. The
         examiner adjusted the date stamp and re-stamped February 23, 2017, on the
         second line of his learner’s permit; however, since an application only has three
         (3) opportunities to pass the skills test on a given permit, staff applied white out to
         both dates of Mr. Xu’s permit, and hand wrote “23” on the top line to correspond
         with the fail result.
Id.

         On February 14, 2018, Plaintiff filed this action. See Dkt. 3. Defendants filed

their answer on June 29, 2018. See Dkt. 23. 7 Shortly after discovery was completed,


         On June 4, 2019, Plaintiff requested leave to file an amended complaint to add a new
         7

defendant. See Dkt. 38. Defendants opposed this request. See Dkt. 39 (arguing that Plaintiff had
several months during which he could have moved to join additional parties or amend the


                                                   4
   Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 5 of 17



Defendants filed the present motion for summary judgment on January 15, 2020. See

Dkt. 62. Plaintiff opposed the motion on March 1, 2020, see Dkt. 69, and Defendants

filed a reply shortly thereafter, see Dkt. 72.

                                    LEGAL STANDARD

        Summary judgment is warranted if the movant shows that “there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is material if it ‘might affect the outcome of the suit under

the governing law’” and genuinely in dispute if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Roe v. City of Waterbury, 542 F.3d

31, 35 (2d Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).

        The moving party bears the initial burden of showing that it is entitled to

summary judgment. See Anderson, 477 U.S. at 256. The Court is “required to resolve all

ambiguities and draw all permissible factual inferences in favor of the party against

whom summary judgment is sought.” Donnelly v. Greenburgh Cent. Sch. Dist. No. 7,

691 F.3d 134, 141 (2d Cir. 2012). In conducting this inquiry, “[t]he role of the court is

not to resolve disputed issues of fact but to assess whether there are any factual issues to

be tried.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011).

                                         DISCUSSION

        Plaintiff initially alleged a number of federal claims under 42 U.S.C. § 1983, as



complaint without leave of the Court but failed to do so). The Court denied Plaintiff’s request to
amend as untimely and without good cause. See Dkt. 42 (citing Parker v. Columbia Pictures
Industries, 204 F.3d 326, 340 (2d Cir. 2000) (“[A] district court does not abuse its discretion in
denying leave to amend the pleadings after the deadline set in the scheduling order where the
moving party has failed to establish good cause.”)); see also Dkt. 53.


                                                     5
      Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 6 of 17



well as several state law claims. Now, however, he only seeks to pursue two claims:

false arrest under § 1983 and malicious prosecution under New York law. For the

reasons provided below, the Court concludes that Defendants are entitled to summary

judgment as to both claims.

I.       Claims Against the NYPD

         As an initial matter, Plaintiff’s claims against the NYPD must be dismissed

because “the NYPD is a non-suable agency of the City.” Jenkins v. City of New York,

478 F.3d 76, 93 n.19 (2d Cir. 2007); see also N.Y.C. Charter ch. 17 § 396 (“[A]ll actions

and proceedings for the recovery of penalties for the violation of any law shall be brought

in the name of the city of New York and not in that of any agency, except where

otherwise provided by law.”).

II.      Abandoned Claims

         In his opposition to Defendants’ motion for summary judgment, Plaintiff asserts

that he “only opposes [Defendants’] motion to the extent that it seeks to dismiss [his]

federal false arrest claims and state malicious prosecution claims.” Pl.’s Opp. at 1; see

also Defs.’ Reply at 7 n.4 (“Plaintiff, in his opposition, only advances a federal claim for

false arrest and a state law claim for malicious prosecution.”). As such, Defendants ask

the Court to find the claims that Plaintiff has not addressed in his opposition – that is, his

“state law false arrest claim, his denial of a right to fair trial claim, his federal malicious

prosecution claim, his claims against the City of New York, his Brady violation claim,

and his claims against Sergeant Gulotta” – to be abandoned. Defs.’ Reply at 2. The Court

will do so.

         “Federal courts may deem a claim abandoned when a party moves for summary




                                                    6
   Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 7 of 17



judgment on one ground and the party opposing summary judgment fails to address the

argument in any way.” Taylor v. City of New York, 269 F. Supp. 2d 68, 75 (E.D.N.Y.

2003). Even though Defendants addressed each of Plaintiff’s claims in their summary

judgment motion, Plaintiff failed to respond to all but two of Defendants’ arguments.

Moreover, Plaintiff explicitly stated the he will not defend the unaddressed claims

because he “only opposes the motion to the extent that it seeks to dismiss [his] federal

false arrest claims and state malicious prosecution claims.” Pl.’s Opp. at 1.

        The Court thus concludes that “an inference may be fairly drawn from

[Plaintiff’s] papers” that “abandonment was intended” as to all claims except for his

federal false arrest and state law malicious prosecution claims. Jackson v. Fed. Express,

766 F.3d 189, 196 (2d Cir. 2014) (“[P]reparation of a response to a motion for summary

judgment is a particularly appropriate time for a non-movant party to decide whether to

pursue or abandon some claims or defenses.”). For that reason, the Court reviews only

whether Defendants are entitled to summary judgment as to those two remaining claims.

III.    False Arrest Under § 1983

        Based on his arrest on March 8, 2017 for criminal possession of a forged

instrument in the third degree in violation of § 170.20, Plaintiff alleges a false arrest

claim under § 1983 against Officer Bozzo. 8 Officer Bozzo argues that he is entitled to

summary judgment on two grounds. He contends first that there was probable cause to

arrest Plaintiff, see Defs.’ Mot. at 4-6, and second that he should nonetheless be entitled

to qualified immunity, see id. at 14-17. The Court agrees that Officer Bozzo is entitled to


        8
          This analysis is solely focused on Officer Bozzo’s conduct. As to the other two
individual defendants, Plaintiff does not oppose granting summary judgment in favor of Sergeant
Gulotta for lack of personal involvement in the alleged harm, see Pl.’s Opp. at 1; Defs.’ Reply at
2, and neither party mentions Defendant John Doe 1 in their briefing.


                                                    7
   Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 8 of 17



summary judgment because there is no genuine dispute of fact that he had probable cause

to arrest Plaintiff on March 8, 2017. For this reason, the Court need not address the

alternative argument regarding qualified immunity.

        To establish a successful false arrest claim, a plaintiff must show that “(1) the

defendant intended to confine [him], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement, and (4) the confinement was not

otherwise privileged.” 9 Weyant v. Okst, 101 F.3d 845, 853 (2d Cir. 1996). Here, there is

no dispute that Plaintiff was arrested. The only question, therefore, is whether the

confinement – that is, the arrest – was privileged or justified.

        “Under New York law, the existence of probable cause is an absolute defense to a

false arrest claim.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006). “Probable cause

to arrest exists when the arresting officer has ‘knowledge or reasonably trustworthy

information of facts and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed or is

committing a crime.’” Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004) (quoting

Weyant, 101 F.3d at 852). This inquiry depends on “whether the facts known by the

arresting officer at the time of the arrest objectively provided probable cause to arrest.”

Jaegly, 439 F.3d at 153 (citing Devenpeck v. Alford, 543 U.S. 146, 153 (2004)). In

analyzing a false arrest claim, the Court must determine whether the arresting officer had


        9
           Plaintiff brings this claim under § 1983, but “Section 1983 itself creates no substantive
rights; it provides only a procedure for redress for the deprivation of rights established
elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993). Accordingly, the Second Circuit
has concluded that a claim for false arrest under § 1983 “is substantially the same as a claim for
false arrest under New York law.” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996); see also
Davis v. Rodriguez, 364 F.3d 424, 433 (2d Cir. 2004) (“In analyzing § 1983 claims for
unconstitutional false arrest, we have generally looked to the law of the state in which the arrest
occurred.”).


                                                      8
   Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 9 of 17



“probable cause to believe that the person arrested has committed any crime,” not solely

the crime for which the person was actually arrested. Zellner v. Summerlin, 494 F.3d

344, 369 (2d Cir. 2007) (emphasis added); see also Figueroa v. Mazza, 825 F.3d 89, 99

(2d Cir. 2016) (“The existence of probable cause to arrest – even for a crime other than

the one identified by the arresting officer – will defeat a claim of false arrest under the

Fourth Amendment.”).

       The Court agrees with Officer Bozzo that, based on the record before it, there is

no genuine dispute of fact that he did indeed have probable cause to arrest Plaintiff on

March 8, 2017. See Weyant, 101 F.3d at 852 (“The question of whether or not probable

cause existed may be determinable as a matter of law if there is no dispute as to the

pertinent events and the knowledge of the officers.”). Under New York law, “[a] person

is guilty of criminal possession of a forged instrument in the third degree when, with

knowledge that it is forged and with intent to defraud, deceive or injure another, he utters

or possesses a forged instrument.” N.Y.P.L. § 170.20. Here, “the facts known by

[Officer Bozzo] at the time of the arrest objectively provided probable cause to arrest.”

Jaegly, 439 F.3d at 153

       The condition of Plaintiff’s Pennsylvania learner’s permit, which is not in dispute,

was itself sufficient to establish probable cause that Plaintiff possessed a forged

instrument. See Dkt. 63, Ex. G at Tr. 20:14-15 (“We recognize that information was

changed on the document and whited out.”). When the officers approached Plaintiff in

his car after observing his license, they asked for his identification. Plaintiff gave them

his Pennsylvania learner’s permit, which contained obvious alterations. See Dkt. 63, Ex.

F. On the top left corner, under where it said “Valid for the following exam(s): DRIVER




                                                  9
  Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 10 of 17



EXAM,” whiteout was used to cover two lines and someone had handwritten “23” as part

of the date over the whiteout. See id. Even though it has since become clear that it was

the Pennsylvania DMV which altered Plaintiff’s learner’s permit, it would have been

reasonable for an officer at the time of Plaintiff’s arrest to have assumed that a learner’s

permit altered in this fashion constituted a criminally forged instrument. As such, based

on his observation of Plaintiff’s learner’s permit, Officers Bozzo had probable cause to

arrest Plaintiff. 10 See Ikezi v. City of New York, No. 14-CV-5905, 2017 WL 1233841, at

*6 (E.D.N.Y. Mar. 31, 2017) (“Based on the characteristics of the license plate, the

officers reasonably believed that Plaintiffs were in possession of a forged or fictitious

instrument.”).

        Officer Bozzo’s NYPD training offers additional support for the finding that he

had probable cause at the time of Plaintiff’s arrest. The record contains evidence that

NYPD officers receive Auto Crimes training, during which the NYPD “went over many

different states’ learner’s permits” and taught officers that “[a] state DMV would never

issue – is not supposed to issue a document that has been whited out or information

changed on it.” Dkt. 63, Ex. G. at Tr. 29:7-8, 12-14. In the criminal court complaint,

Officer Bozzo also explained how his training, at least in part, led to his belief at the time

that Plaintiff’s learner’s permit was forged:

        I examined the above mentioned learners permit and I know that the above
        mentioned learners permit is forged based on my training and experience as a
        police officer and the following observations of the permit: The expiration year of

        10
            Although Plaintiff also provided his Chinese driver’s license to the officers, see Pl.’s
56.1 Stmt. ¶ 10, that does not change this analysis. Even if his Chinese driver’s license was a
sufficient identification under New York law, as Plaintiff contends, see Pl.’s Opp. at 1, he does
not deny that he also provided his Pennsylvania learner’s permit. The officers, therefore, were
still within reason to conclude that Plaintiff possessed a forged instrument in violation of §
170.20, even if he was driving pursuant to a valid Chinese driver’s license.



                                                      10
  Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 11 of 17



        the permit and the top right corner of the permit has been altered by the defendant
        making it unreadable.

Dkt. 63, Ex. K. 11 Thus, based on Officer Bozzo’s observation and training, the

appearance of Plaintiff’s Pennsylvania learner’s permit alone was sufficient to establish

probable cause for his arrest in violation of § 170.20.

        The First Department recently held as much when presented with similar

circumstances. In Thompson v. City of New York, 159 A.D.3d 654 (1st Dep’t 2018), the

plaintiff, who was also arrested for violating §170.20, alleged that he was falsely arrested

“due to the erroneous conclusion that the temporary license plate on his vehicle was

forged.” Id. at 654. Dismissing this claim, the First Department explained that “based on

his training and experience with similar license plates,” the police officer had “a

reasonable basis for him to conclude that plaintiff’s temporary plate was forged, granting

him probable cause to arrest plaintiff.” Id. (noting that “it was not necessary for the

police to show that plaintiff had the intent necessary to secure a conviction of third-

degree criminal possession of a forged instrument”).

        The record supporting the probable cause determination here is even stronger than

that in Thompson. In addition to his observations and training, Officer Bozzo received

information from the Pennsylvania DMV to support his belief that Plaintiff’s

Pennsylvania learner’s permit was forged. See Ricciuti v. N.Y.C. Transit Auth., 124 F.3d

123, 128 (2d Cir. 1997) (“Once a police officer has a reasonable basis for believing there

is probable cause, he is not required to explore and eliminate every theoretically possible


        11
           In the criminal court complaint, Officer Bozzo wrote that the alterations were on the
“top right corner” of the learner’s permit when in fact they were on the top left corner. During his
deposition, Officer Bozzo explained that he made this mistake because he did not have the
learner’s permit in front him when drafting the criminal complaint weeks after Plaintiff’s arrest.
See Dkt. 63, Ex. D at Tr. 53:9-13.


                                                    11
  Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 12 of 17



claim of innocence before making an arrest.”). Before making the arrest, his partner,

Officer Valitutto, “called the Pennsylvania DMV” to confirm Plaintiff’s statement that

“this is how the DMV issued [the learner’s permit] to him.” Dkt. 63, Ex. G at Tr. 20:19-

23. He spoke to a Pennsylvania DMV representative and “explained to her [that he] was

an officer from the New York City Police Department. [He] gave her [his] name and

shield number.” Id. at Tr. 33:4-7. He then “asked her if she would ever issue a document

that’s been whited out.” Id. at Tr. 33:9-10. She “stated no,” explaining that the

Pennsylvania DMV “would just reprint the document.” Id. at Tr. 33:12-13. The fact that

Officer Bozzo obtained this information about the Pennsylvania DMV’s normal course of

operations when making the arrest is entitled to substantial weight. See Panetta v.

Crowley, 460 F.3d 388, 395 (2d Cir. 2006) (“When making a probable cause

determination, police officers are ‘entitled to rely on the allegations of fellow police

officers.’”); Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001) (“When information

is received from a putative victim or an eyewitness, probable cause exists, unless the

circumstances raise doubt as to the person’s veracity.” (citation omitted)). Speaking to

the Pennsylvania DMV representative not only contradicted Plaintiff’s statement that he

was given the learner’s permit in that condition, but also bolstered Officer Bozzo’s belief

based on his observations and training that Plaintiff had altered the document.

       On a final note, Officer Bozzo also received approval for the arrest prior to it

being effectuated. Before making the arrest, Officers Bozzo and Valitutto contacted

Sergeant Gulotta who subsequently came to the scene. As Officer Valitutto explained:

       We showed [Sergeant Gulotta] the temporary license plate, then we showed him
       the learner’s permit that was whited out. I told him that I spoke to the DMV and
       they said they would never issue a document that’s been whited out.




                                                 12
  Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 13 of 17



Dkt. 63, Ex. G. Sergeant Gulotta then “told [them] to get an arrest time and bring

[Plaintiff] back to the precinct.” Id. That a more senior official reviewed the facts

available and approved of the arrest provides further support for finding that probable

cause existed here. See Hart v. City of New York, No. 11-CV-4678 (RA), 2013 WL

6139648, at *4-5 (S.D.N.Y. Nov. 18, 2013) (concluding that the defendant had probable

cause in part because the information was relayed to and approved by NYPD sergeants).

        Plaintiff, meanwhile, does not cite to anything in the record creating a dispute of

fact regarding probable cause for his arrest. Instead, Plaintiff makes generalized and

speculative assertions that Defendants’ evidence is insufficient. In his Rule 56.1

Statement, for instance, Plaintiff disputes that Officer Valitutto spoke to the Pennsylvania

DMV representative and was told that the DMV would not alter a document in this way.

But to dispute this fact, Plaintiff merely claims that “Officer Valitutto is a biased witness”

and that “the only evidence about the substance of his call with the DOT is his

testimony.” 12 Pl.’s 56.1 Stmt. ¶ 20; see also id. ¶¶ 14, 17, 18, 19, 21. For this reason,

Plaintiff asserts “[Officer] Valitutto’s testimony alone cannot establish the substance of

his conversation with the Pennsylvania DMV as a matter of law.” Pl.’s Opp. at 3.

        The Court disagrees. Officers Bozzo and Valitutto both testified that Officer

Valitutto spoke with a Pennsylvania DMV representative, who said the Pennsylvania


        12
           Plaintiff also argues that Officer Valitutto’s “description of the length and substance of
the conversation [with the Pennsylvania DMV representative] defies common sense” because
“[c]ommon sense suggests that doing anything with any DMV takes longer than 10 minutes.”
Pl.’s Opp. at 3. But the Court finds Officer Valitutto’s deposition testimony to be credible. He
explained that the call lasted approximately ten minutes, during which time he listened to his
automated options, waited several minutes for a representative, and then spoke with the
representative to ask whether the Pennsylvania DMV would manually alter a learner’s permit.
See Dkt. 63, Ex. G at Tr. 32:13-25, 33:22-25, 34:2-6. Without pointing to anything in the record
that contradicts Officer Valitutto’s testimony, and with the phone records to corroborate it, the
Court has no reason to doubt it.


                                                     13
  Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 14 of 17



DMV would not alter a learner’s permit in this way. Defendants also submitted Officer

Valitutto’s cell phone records from March 8, 2017, which show that he called a number

associated with the Pennsylvania DMV around the time of Plaintiff’s arrest. See Dkt. 63,

Ex. H; Dkt. 72, Ex. 1. The record, therefore, amply supports Defendants’ version of the

facts. By contrast, Plaintiff offers nothing except for “mere conjecture or speculation,”

which “does not provide a basis upon which to deny [Defendants’ summary judgment]

motion.” Argus v. Eastman Kodak Co., 801 F.2d 38, 42 (2d Cir. 1986). To defeat

summary judgment, a “non-moving party may not rely on conclusory allegations or

unsubstantiated speculation.” Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998).

        “Probable cause is a ‘fluid’ standard that ‘does not demand hard certainties or

mechanistic inquiries’; nor does it ‘demand that an officer’s good-faith belief that a

suspect has committed or is committing a crime be correct or more likely true than false.”

Figueroa, 825 F.3d at 99 (quoting Zalaski v. City of Hartford, 723 F.3d 382, 389, 390 (2d

Cir. 2013)). Based on the physical appearance of Plaintiff’s learner’s permit, Officer

Bozzo’s training, and Officer Valitutto’s conversation with the Pennsylvania DMV

representative, Officer Bozzo reasonably concluded that Plaintiff possessed a forged

instrument in violation of § 170.20. Indeed, Plaintiff admits that “[i]f [Officer]

Valitutto’s testimony is true, then Defendants would have had probable cause.” Pl.’s

Opp. at 3. Therefore, without any genuine dispute of fact as to whether Officer Bozzo

had probable cause to arrest Plaintiff, Defendants are entitled to summary judgment as to

this false arrest claim.

IV.     Malicious Prosecution Under State Law

        Plaintiff also asserts a malicious prosecution claim under New York law. See




                                                 14
  Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 15 of 17



Pl.’s Opp. at 1. Defendants contend that they are entitled to summary judgment because

they had probable cause to commence the prosecution against Plaintiff, which “is a

complete defense to a claim of malicious prosecution in New York.” 13 Savino v. City of

New York, 331 F.3d 63, 72 (2d Cir. 2003); see also Defs.’ Mot. at 23.

        To prevail on a malicious prosecution claim under New York law, a plaintiff must

establish “(1) the initiation or continuation of a criminal proceeding against plaintiff; (2)

termination of the proceeding in plaintiff’s favor; (3) lack of probable cause for

commencing the proceeding; and (4) actual malice as a motivation for defendant’s

actions.” Jocks, 316 F.3d at 136. In the context of malicious prosecution, “probable

cause is defined as ‘the knowledge of facts, actual or apparent, strong enough to justify a

reasonable man in the belief that he has lawful grounds for prosecuting the defendant in

the manner complained of.’” Diop v. City of New York, 50 F. Supp. 3d 411, 421

(S.D.N.Y. 2014) (quoting Rounseville v. Zahl, 13 F.3d 625, 629 (2d Cir. 1994)). “A

finding of probable cause supporting an arrest defeats a malicious prosecution claim

unless plaintiff can demonstrate that at some point subsequent to the arrest, additional

facts came to light that negated probable cause.” Dukes v. City of New York, 879 F.

Supp. 335, 342 (S.D.N.Y. 1995).

        In light of the fact that there was probable cause for Plaintiff’s arrest, as explained

in the prior section, “a reasonably prudent person [would] believe [P]laintiff [was] guilty”

of possessing a forged instrument and thus would have had probable cause to initiate the



        13
          Defendants also argue that Plaintiff has failed to show that Defendants acted with
malice – another requisite element of a malicious prosecution claim under New York law, see
Jocks v. Tavernier, 316 F.3d 128, 136 (2d Cir. 2003). See Defs.’ Mot. at 7-9. Because the Court
concludes that Defendants had probable cause to commence the proceeding against Plaintiff, it
need not address whether the prosecution was motivated by malice.


                                                  15
  Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 16 of 17



prosecution against him. Boyd v. City of New York, 336 F.3d 72, 76 (2d Cir. 2003). To

overcome that conclusion, Plaintiff is required to show that “at some point subsequent to

[his] arrest, additional facts came to light that negated probable cause.” Dukes, 879 F.

Supp. at 342. Plaintiff, however, has not made this showing. Defendants initiated the

criminal proceeding against Plaintiff based on the same information that led to his arrest

on March 8, 2017. For instance, on the day of his arrest, Plaintiff was processed at the

precinct and received a desk appearance ticket. See Dkt. 63, Ex. J; see also Cameron v.

City of New York, 598 F.3d 50, 63 (2d Cir. 2010) (“Under New York law, police officers

can ‘initiate’ prosecution by filing charges or other accusatory instruments.”). Several

weeks after that, still based only on the information obtained on March 8, 2017, Officer

Bozzo drafted the criminal court complaint. See Dkt. 63, Ex. K. Indeed, Plaintiff does

not point to any facts in the record that Defendants “might reasonably have come to know

in the period between [his] arrest and the initiation of the prosecution [against him] that

could have undermined the existence of arguable probable cause.” McKay v. City of New

York, 32 F. Supp. 3d 499, 512 (S.D.N.Y. 2014).

       While it is undisputed that the criminal proceeding was ultimately terminated in

Plaintiff’s favor, there is no genuine dispute of fact that shortly after the DA’s office

received the information negating probable cause – the June 5, 2017 letter from the

Pennsylvania DMV acknowledging that one of its employees had altered the learner’s

permit – the office terminated the prosecution. See Dkt. 63, Ex. M. Given that this

information was not known until months after commencing the prosecution, Defendants

had probable cause to initiate the proceeding against Plaintiff in March 2017. See Diop,

50 F. Supp. 3d at 421 (explaining that what is relevant for a malicious prosecution claim




                                                  16
  Case 1:18-cv-01222-RA-BCM Document 73 Filed 04/30/20 Page 17 of 17



is “information discovered by a malicious prosecution defendant after the arrest, but

before the commencement of proceedings”).

         Accordingly, because Defendants had probable cause to commence the

proceeding against Plaintiff, they are thus entitled to summary judgment as to his

malicious prosecution claim as well.

                                       CONCLUSION

         For the foregoing reasons, Defendants’ motion for summary judgment is granted.

The Clerk of Court is respectfully directed to terminate the motion pending at docket

entry 62 and close the case.

Dated:      April 30, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge




                                               17
